DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on March 25, 2020. 
3.	Claims 1-21 are pending. 

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-21 have been but are not persuasive at least for the following: Applicant respectfully submits that Randall, taken singly or in any combination with Kaasila, at least fails to disclose, teach, or suggest Applicant’s claimed “sending a response to the first request to the client that temporarily directs the client to send a second request for the image to a second cluster of computing devices.”… [0091] Depending on the demand on the plurality of nodes 418 and job request rate there may be a large number of processes added to the process queue 408 and many nodes 418 checking and fetching processes from the process queue 408.The process queue 408 is designed to handle these actions in a fast and atomic manner to allow for scale. Further scale can be achieved by using sharding techniques on the storage server 104 effectively splitting up the global process queue 408 into a several queues across multiple data structure server instances and sub-clustering nodes 418 and job handlers 404 accordingly. Additionally the system 100 can include a monitoring process which based on how busy the cluster is will start up or shut down one or more nodes 418 to manage load. This mechanism is called auto-scaling. (Emphasis added)
As can be seen at least from the above citation, while Randall may recite “splitting up the global process queue 408 into several queues across multiple data structure server instances and sub-clustering nodes 418 and job handlers 404...a monitoring process which based on how busy the cluster is will start up or shut down one or more nodes 418 to manage load,” Randall is silent to sending (to the client that sent the first request for an image) a response to that first request, where that response sent to the client that made that first request, causes that client to then send a second request for the image to a second cluster of computing devices. That is, splitting up a global queue into different queues is still not understood to include (1) client X sending a first request for an image to a first cluster; (2) sending to client X a response to client X’s first request for the image, and (3) based upon client X receiving the response to client X’s first request for the image, having client X send a second request for the image to a second cluster. By clear and direct contrast, Applicant claims “sending a response to the first request to the client that temporarily directs the client to send a second request for the image to a second cluster of computing devices.”
Moreover, as noted in the Interview Summary, even if Randall recites a client, a first request, a second request, a first cluster, and a second cluster, does Randall teach or suggest the specific relationship between these items, such that the same client sends the second request to the second cluster because the client received a response to its first request sent to the first cluster telling the client to send the second request to the second cluster, or put another way, “sending a response to the first request to the client that temporarily directs the client to send a second request for the image to a second cluster of computing devices” as claimed. For clarity, Applicant respectfully requests an explanation of what the Office believes is Applicant’s claimed (1) client - that sends the first request for an image to a first cluster; (2) the first cluster - that receives that first request for the image; (3) the client - that receives the response to its first request for the image; (4) the client - that sends a second request for the image to a second cluster; (5) the second request - sent from the client for the image; and (6) the second cluster - that receives the second request sent from the client for the image… Randall and Kaasila, taken singly or in any combination, are understood not to disclose, teach, or suggest Applicant’s claimed “determining that an optimized version of the image is unavailable at the first cluster of computing devices” and “sending a response to the first request to the client that temporarily directs the client to send a second request for the image to a second cluster of computing devices” similarly recited in independent claims 1, 8, and 15”.
The Examiner respectfully disagrees as previously discussed, Randall discloses the following: “sending a response to the first request to the client that temporarily directs the client to send a second request for the image to a second cluster of computing devices” as shown below:
-placing the first request in a queue for processing at the first cluster of computing devices; (Par [0083], “During the nodes receive processes step 504, at least one of the plurality of nodes 418 (most likely a number of nodes 418) receives a process from the process queue 408. Each node 418 may receive the process at any time during the transcoding process. Each node 418 checks the process queue 408 at the node 418 makes a fetch request to the process queue 408 and pulls off one or more processes based on a current capacity of the node 418”, most of the process request are requiring “media” from storage servers, ) sending a response to the first request to the client that temporarily directs the client to send a second request for the image to a second cluster of computing devices; (Par [0091], “effectively splitting up the global process queue 408 into a several queues across multiple data structure server instances and sub-clustering nodes 418 and job handlers 404 accordingly. Additionally the system 100 can include a monitoring process which based on how busy the cluster is will start up or shut down one or more nodes 418 to manage load.” The monitoring process allows the job handler to split the process queue to several server instances, which could be another node, the mentioned limitation of “sending a response to the first request to the client that temporarily directs the client to send a second request…” it’s interpreted as a queue, because maybe the first cluster is not available, as mentioned in the previous claimed limitation.) receiving the second request for the image sent by the client at the second cluster of computing devices; (Par [0091], “Depending on the demand on the plurality of nodes 418 and job request rate there may be a large number of processes added to the process queue 408 and many nodes…”)

On another note, paragraph 75, not cited, but including more detail as to how the server and process work, the load balancer, handles different jobs, coming and going from the different nodes, as previously cited on paragraph [0091] the global process, includes a plurality of job handlers 404, a shared data structure module 406, a process queue 408, a process state 410, a segment/block ID table 412, process templates 414, a job manager 416, a plurality of nodes 418, a plurality of pipelines 420, and the storage server 104.” Also the cited “node 418” fetches the associated block ID or block IDs from the segment/block ID table 412 and appends the block IDs to the transcoding output file for the transcoding process. The processes mostly referring to “media” stream, which complies with the “image” as not having further detail to be interpreted differently.
After thoroughly reviewing the remarks, the Examiner believes that further elaborating on the “image” and “sending a response to the first request to the client that temporarily directs” and the “optimization process” including the oriented detail as shown in Figure 4 (Applicant specification) Frontend and backend handling. The Examiner also invites the applicant to request an interview in order to discuss the mentioned issue, potential distinguishable subject matter, and any other potential uses in order to advance prosecution prior to issuing any additional action. In order to enhance compact prosecution and clarity of record.
The claims and only the claims form the metes and bounds of the invention.“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Randall; Bruce; et al. (US 2016/0119679), in view of Kaasila (US 8,514,243).
As per Claim 1, Randall discloses:
A computer-implemented method comprising: receiving, by a first cluster of computing devices, a first request sent by a client for an image; (Par [0027], “The first computing device include a computing device player application 132 run by the 
placing the first request in a queue for processing at the first cluster of computing devices; (Par [0083], “During the nodes receive processes step 504, at least one of the plurality of nodes 418 (most likely a number of nodes 418) receives a process from the process queue 408. Each node 418 may receive the process at any time during the transcoding process. Each node 418 checks the process queue 408 at startup, at the completion of a previously-received process, and periodically while idle (e.g. every 250 ms). To receive the process, the node 418 makes a fetch request to the process queue 408 and pulls off one or more processes based on a current capacity of the node 418”) sending a response to the first request to the client that temporarily directs the client to send a second request for the image to a second cluster of computing devices; (Par [0091], “effectively splitting up the global process queue 408 into a several queues across multiple data structure server instances and sub-clustering nodes 418 and job handlers 404 accordingly. Additionally the system 100 can include a monitoring process which based on how busy the cluster is will start up or shut down one or more nodes 418 to manage load.”)
receiving the second request for the image sent by the client at the second cluster of computing devices; (Par [0091], “Depending on the demand on the plurality of nodes 418 and job request rate there may be a large number of processes added to the process queue 408 and many nodes…”)
optimizing the image to generate the optimized version of the image; and
sending the optimized version of the image to the client. (Par [0066-0067], “As an optimization the algorithm can locate the next closed GOP/recovery point and audio -frame to further improve the boundary location. This can make subsequent transcoding operations more efficient but is not a required step…”).

However Randall does not specifically, describes the “determining that an optimized version of the image is unavailable at the first cluster of computing devices” 
Kaasila describes the mentioned limitations as follows:  (Col. 35 and 36, lines 65-67 and 35-36, respectively, “the event queue 10220 stores events, that is, user input, which have been received on the thin client and which have been uploaded to the proxy server for corresponding action by the browser. Events that occur on the screen of the thin client are mapped through the view window to the corresponding locations on the virtual screen and then placed in the event queue of the proxy browser, so that the proxy browser will respond to such input as if it had been received at the appropriate location on the screen (i.e., the virtual screen) that it thinks it is drawing directly onto a video output device.” See Figures 102-104 and Columns 46, lines 35-55, discloses availability of the images “optimized” as claimed, “so that the use of the functions 10930 through 10936 are not necessary. In other embodiments, subpixel-optimized font outlines are either stored permanently by the thin client or are requested as needed, as are the font bitmaps in the example described in FIG. 109A.”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Kaasila specifically to provide 

As per Claim 2, the rejection of Claim 1 is incorporated and Randall further discloses:
wherein the response to the first request made by the client that temporarily directs the client to send the second request for the image to the second cluster of computing devices includes an HTTP 307 response. (Randall, Par [0097], “As processes start, complete and periodically (if progress is requested) the nodes 418 make a process state HTTP callback to the original requester providing job and process states.”).

As per Claim 3, the rejection of Claim 1 is incorporated and Randall further discloses:
further comprising providing a token to a first image fetching thread to make a connection to an origin server where the image is originally stored. (Randall, Par [0035], “The player application 126, 132 then sends the token to the storage server 104 to request the program. The storage server 104 presents the URL back to the content/account server 108 to validate that the token in the URL is allowed” and Figures 2 and 6-7).

As per Claim 4, the rejection of Claim 3 is incorporated and Randall further discloses:
wherein the token provides the first thread exclusive access to the origin server for the image until the first thread finishes. (Randall, Par [0097], “As processes start, complete and periodically (if progress is requested) the nodes 418 make a process state HTTP callback to the original requester providing job and process states.”).

As per Claim 5, the rejection of Claim 1 is incorporated and Randall further discloses:
further comprising combining metadata of the image obtained from an origin cache with a response header of image data of the image to create a combined response header. (Randall, Par [0032] The media player APIs 122 are in contact with media players requesting information or a program, e.g. the DVR system 102 and/or the computing device 110, whereby a user can obtain a list of available recordings, fetch rich metadata, and play an available recording.” And par [0097-0099], “In one embodiment the request is an HTTP GET request including authentication credentials/token (if required), a byte range and a URL targeting the streamed file. A storage server web application calls a storage server open file action. If the data file is encrypted using the convergent encryption scheme in the uploader, a set of block keys for the file is also retrieved and cached for use.”).

As per Claim 6, the rejection of Claim 5 is incorporated and Randall further discloses:
wherein the metadata of the image is combined with the response header of the image data as a base64-encoded JSON object. (Randall, par [0122], “In the final convert hash value step 814, the hash value from the perform hash operation step 812 

As per Claim 7, the rejection of Claim 5 is incorporated and Randall further discloses:
further comprising determining whether the image is available in the origin cache using a single query request to the origin cache using the combined response header. (Par [0089], “The segment/block ID table 412 stores previous transcode results, i.e. for every stich segment ID that has already processes the segment/block ID table 412 includes the list of block IDs mapped to that stitch segment ID. The stich segment ID/block ID mapping is cached and can be retrieved from the cache to be appended to an output file from the transcoding process.”).

As per Claims 8-21, being the computer readable storage medium and system claims corresponding to the method claims 1-7 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-7 and further Randall discloses: (Title, “SYSTEMS AND METHODS FOR DIGITAL MEDIA STORAGE AND PLAYBACK”).


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Im et al (US 2016/0103914) relates to Offloading search processing against analytic data stores, to locally process the additional queries are all received from the server after initiating the first query, receiving responses and processing additional queries and locally process or querying the server.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158